     Case 2:20-cv-05027-CBM-AS Document 89 Filed 04/27/21 Page 1 of 3 Page ID #:1566




      MICHAEL N. FEUER, City Attorney
 1    KATHLEEN A. KENEALY, Chief Assistant City Attorney (SBN 212289)
      SCOTT MARCUS, Senior Assistant City Attorney (SBN 184980)
 2    CORY M. BRENTE, Senior Assistant City Attorney (SBN 115453)
 3    GABRIEL S. DERMER, Assistant City Attorney (SBN 229424)
      GEOFFREY R. PLOWDEN, Deputy City Attorney (SBN 146602)
 4    200 North Main Street, Room 600
      Los Angeles, California 90012
 5    Telephone: 213-978-7038
      Facsimile: 213-978-8785
 6    geoffrey.plowden@lacity.org
 7
   Attorneys for Defendants City of Los Angeles and Chief Michel Moore
 8 Carol A. Sobel., Esq.
   LAW OFFICE OF CAROL A. SOBEL
 9 725 Arizona Avenue, Suite 300
   Santa Monica, CA 90401
10 310-393-3055
   carolsobellaw@gmail.com
11
      Attorneys for Plaintiffs Black Lives Matter, Los Angeles
12
13
                             UNITED STATES DISTRICT COURT
14
15
                           CENTRAL DISTRICT OF CALIFORNIA

16
      BLACK LIVES MATTER LOS                    Case No.: 2:20-cv-05027 CBM-AS
17    ANGELES, ET AL.,
18                                              PARTIES’ REPORT OF MEET AND
                   Plaintiffs,                  CONFER EFFORTS AND PROPOSED
19
             vs.                                MODIFIED LANGUAGE TO
20                                              TEMPORARY RESTRAINING
21
   CITY OF LOS ANGELES, a municipal             ORDER (Dkt. 71); [PROPOSED]
   entity, CHIEF MICHEL MOORE, and              ORDER
22 DOES 1-10 inclusive,
23             Defendants.
24
25
26
27
28
     Case 2:20-cv-05027-CBM-AS Document 89 Filed 04/27/21 Page 2 of 3 Page ID #:1567




 1          Defendants have asked the TRO order (Dkt. 71) be vacated, which Plaintiffs
 2    oppose. That is still Defendants’ position. In the event the Court is not inclined to do so,
 3    Plaintiffs and Defendants, having met and conferred, propose the following modified
 4    TRO order language, and without prejudice to Defendants’ position as to the OSC re:
 5    Preliminary Injunction:
 6          1. LAPD is restricted from using the 40mm and 37mm launchers in public
 7    demonstrations except by officers who successfully completed Department training and
 8    meet all annual qualification requirements on the weapons;
 9
             2. An officer may use 40mm less-lethal munitions only when the officer
10
      reasonably believes that a suspect is violently resisting arrest or poses an immediate
11
      threat of violence or physical harm. The use of 40mm less-lethal munitions should be
12
      preceded by a warning, if feasible;
13
14          3. An officer may use 37mm less-lethal munitions as a crowd control tool only

15    with the prior approval of the incident commander and only when a dispersal order has
16    been issued, unless immediate action is necessary to stop violence, to ensure public
17    safety and restore order. A warning to disperse must be given, consistent with all of the
18    dispersal order requirements set forth in LAPD Use of Force – Tactics Directive No.
19    11.1, and then the officer may fire the 37 mm at the ground 5 to 10 feet in front of the
20    crowd. The 37 mm may not be used as a target specific munition unless absolutely
21
      necessary to prevent imminent serious bodily injury to the officer or others.
22
            4. LAPD is restricted from aiming the 40 mm or 37 mm launchers to target the
23
      head, neck, face, eyes, kidneys, chest, groin or spine of a person.
24
      ///
25
      ///
26
27
      ///

28

                                                   1
     Case 2:20-cv-05027-CBM-AS Document 89 Filed 04/27/21 Page 3 of 3 Page ID #:1568




 1          5. The 40 mm and 37 mm launchers should be fired at a distance of five feet or
 2    greater from another person, unless an officer or other person is attacked and there is a
 3    threat of imminent serious harm.
 4
 5    DATED: April 26, 201             LAW OFFICES OF CAROL SOBEL
 6                                     By: /s/ Carol Sobel
 7                                     Attorney for Plaintiffs Black Lives Matter, et al.
 8
      DATED: April 27, 2021            MICHAEL N. FEUER, City Attorney
 9
10                                     /s/ Geoffrey R. Plowden
11                                     Attorneys for Defendants City of Los Angeles and Chief
                                       Michel Moore
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
